Opinion filed January 26, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00007-CR
                                                    __________
 
                          IN
RE DANIEL VASQUEZ DOMINGUEZ
 

 
                                         Original
Mandamus Proceeding
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Daniel Vasquez Dominguez, has filed a petition for writ of mandamus
complaining of the Hon. Lee Hamilton, judge of the 104th District Court of
Taylor County, in connection with his request for a free appellate record.  We
deny the petition for writ of mandamus.    
Relator
is seeking a free appellate record in criminal proceedings that occurred in
2006 or earlier.  Thus, relator is seeking a free record in criminal appellate
proceedings that have concluded.  An indigent criminal defendant is not
entitled, either as a matter of equal protection or of due process, to a free
record of prior proceedings for use in pursuing postconviction relief.   United
States v. MacCollom, 426 U.S. 317, 322-23 (1976); In re Trevino, 79
S.W.3d 794, 796 (Tex. App.—Corpus Christi 2002, orig. proceeding); Escobar
v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, order).
To obtain a free record for use in a postconviction proceeding, a relator must
show that the subsequent proceeding is not frivolous by making a specific
showing of the issues to be raised and a specific need for the record to
demonstrate the right to postconviction relief.  See In re Coronado, 980
S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig. proceeding); Eubanks
v. Mullin, 909 S.W.2d 574, 576-77 (Tex. App.—Fort Worth 1995, orig.
proceeding); Escobar, 880 S.W.2d at 783.
Mandamus
will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).  Relator has not
provided this court with anything to show that a postconviction proceeding
would not be frivolous, and he has not shown a specific need for the record.  Consequently,
relator has failed to demonstrate that he is entitled to a free record from the
prior proceedings.
Accordingly,
we deny relator’s petition for writ of mandamus.
 
                                                                                                PER
CURIAM
 
 
January 26, 2012
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.